Citation Nr: 1703648	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial disability evaluation for degenerative disc disease of the lumbar spine in excess of 10 percent prior to May 5, 2014, and in excess of 60 percent thereafter.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to February 28, 2014. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service from April 2000 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  The rating decision granted service connection for chronic back pain associated with degenerative disc disease of the lumbar spine, effective March 29, 2010.  The evaluation was noncompensable.  

When this case was previously before the Board in April 2014, the issues of service connection for bilateral hearing loss, service connection for a psychiatric disability and an increased initial evaluation for a low back disability were remanded for additional development.  At that time, the Board also remanded claims of service connection for a right shoulder disability and tinnitus.  Those claims were subsequently granted in an April 2015 rating decision and are no longer before the Board.  

The April 2015 rating decision also granted a 10 percent evaluation for the Veteran's back disability, effective March 29, 2010, and a 60 percent evaluation, effective May 5, 2014.  

A December 2015 Board decision/remand denied service connection for bilateral hearing loss.  The decision/remand noted that the record raised the issue of entitlement to a TDIU.  The Board remanded the issues of service connection for a psychiatric disorder, to include PTSD, and a TDIU.  Those claims were subsequently granted in a March 2016 rating decision; the PTSD claim is no longer before the Board.  

The RO granted TDIU, effective February 28, 2014, the date the Veteran met the schedular criteria for TDIU.  As noted by the Board in the prior remand, TDIU is a derivative claim to a claim for a higher initial rating; thus, a claim for a TDIU has been pending since the Veteran appealed the initial rating assigned for his service-connected back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of Rice, a claim for TDIU for the appellate period prior to February 28, 2014, must also be considered. Accordingly, it has been included on the title page of this decision

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), pursuant to Diagnostic Code 5242, Degenerative Arthritis of the Spine.  Note (1) to the General Rating Formula provides that any associated objective neurological abnormalities should be evaluated separately under an appropriate Diagnostic Code.  

A May 2014 VA peripheral nerve Disability Benefits Questionnaire (DBQ) provides a pertinent diagnosis of lumbar spine: intervertebral disc syndrome and sciatica.  The DBQ relates that it was more likely than not that the presence of intervertebral disc syndrome and associated sciatica was attributable to the Veteran's service-connected back injury.  The DBQ also provides that the Veteran's symptoms attributable to peripheral nerve conditions included severe constant pain (may be excruciating at times) in the right lower extremity, and moderate intermittent pain (usually dull) in the right lower extremity.  At the same time, however, the DBQ describes the Veteran's right sciatic nerve as normal.  

In light of this contradiction, the Board finds that the proper adjudication of the Veteran's claims requires another VA peripheral nerve DBQ to determine the severity of the Veteran's sciatica.  

The Board is aware that the most recent DBQ of the Veteran's back (thoracolumbar spine) conditions, which took place on May 5, 2014, does not include a separate Section V for pain, and as a result does not address pain on both active and passive motion.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  

Generally, the proper adjudication of the Veteran's claim would require adequate pain and range of motion testing pursuant to 38 C.F.R. § 4.59.  However, the Veteran's back disability is currently evaluated as 60 percent disabling, since the date of the May 5, 2014 DBQ.  The only potential evaluation in excess of 60 percent is a 100 percent evaluation, which would require unfavorable ankylosis of the entire spine.  See the General Rating Formula.  As the Veteran does not contend, and the evidence does not show, that he has any ankylosis of the spine the Board finds that additional range of motion testing is not necessary.  

As noted above in the Introduction, the issue of entitlement to a TDIU, prior to February 28, 2014, is properly before the Board. See Rice, supra. That issue is inextricably intertwined with the increased evaluation issue being remanded. See Harris v. Derwinski, 1 Vet. App. 180(1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his sciatica.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the sciatica.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner should express an opinion as to the severity of the Veteran's sciatica in terms of resulting in complete paralysis, or mild, moderate, moderately severe, or severe incomplete paralysis.  Diagnostic Code 8520.  

3.  Then, readjudicate the Veteran's claims for increased rating for the back and entitlement to TDIU prior to February 28, 2014.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

